DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gautam B. Singh on 5/3/2021. 
The application has been amended as follows: 
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)

(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Currently Amended) A method for processing of electronic mail comprising steps of:
having an email application configured to download plurality of email items from an email server using predefined credentials wherein each of the plurality of email items includes
a sender email address wherein the email address has a domain, and  
a plurality of email attachments wherein each of the plurality of email attachment has an attachment type, and an attachment name,
having a plurality of folders on a filesystem, wherein each folder
has an associated filename metadata and an associated icon metadata, where 
the filename metadata is stored on the filesystem and includes a font name, a font weight, a font style, and a font color, and
 the icon metadata is stored on the filesystem and includes an icon image, an icon color, and an icon size,
is uniquely identified by an identifier,
includes as its contents a plurality of files and folders as sub-folders,
is configured to store the plurality of email attachments therein;
the email application further having a plurality of folders associated with the sender email address or domain, and is configured to
examine the sender email address or domain,
for each of the plurality of email attachments
examine the attachment type, 
and perform a predefined attachment processing action;
configured to
save the plurality of email attachments to a plurality of predefined folders based on sender email address or domain, and
update the filename metadata, the icon metadata, or both the filename metadata and the icon metadata of the plurality of folders where the email attachments are saved.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 20 wherein the attachment processing action results in an automatic saving of one or more each of the plurality of email attachments to one or more of a predetermined set of plurality of folders, wherein the filename metadata, the icon metadata, or both the filename metadata and the icon metadata are updated using predefined visualization rules.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 20 configured to:
receiving an input from a user where the input includes identifiers for a plurality of folders, an associated with a sender email address or a sender domain, and an associated visualization rule specifying filename metadata, an icon metadata, or both filename metadata and icon metadata to associated with the identified plurality of folders.
(Canceled) 
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 20 further configured to:
creating a customized display of the a plurality of files and folders on 
a display surface configured to display the plurality of files and folders;
a visual representation associated with each of the plurality of files and
folders, where the visual representation further comprises of
a name visual representation, wherein the name visual representation is configured to use the filename metadata,
[AltContent: connector]an icon visual representation, wherein the icon visual representation is configured to use the icon metadata,
the email application further configured to create the customized display of the plurality of files and folders on the display surface by using the name visual representation and the icon visual representation of the plurality of folders where the 
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 24 wherein the icon size of the icon visual representation for each of the plurality of folders is proportional to a number of files contained within the folder or in its sub-folders.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 24 wherein
the visual representation of each of the plurality of folders further includes a number equal in value to a count of the files stored within the folder or within any of the subfolders contained therein, and
the visual representation for the folder includes a number on the display surface, where
the visual representation of the number is spatially proximate to the visual representation of the folder icon or the visual representation of the folder name or both.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 20 wherein each of a subset of the plurality of folders has a designation of a VIP folder where
a predefined filename metadata and a predefined icon-metadata is associated with each of the VIP folders,
a predefined set of sender email addresses or domains are associated with the VIP folders, and
the attachment processing action includes an automatic saving of one or more each of the plurality of email attachments associated with the predefined set of sender email addresses or sender email domains into the VIP folders. 
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 24 wherein 
the visual representation of each of the plurality of folders is recursively applied to its contents including the plurality of files and sub-folders contained therein.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 28 wherein the visual representation of each of the plurality of files or folders 
includes a sort code used as a lexicographic order value,
a position on the display surface, wherein

(Currently Amended) [[A]] The method for processing of electronic mail of Claim 29 where the sort code is defined as
            
                S
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            k
                        
                    
                    
                        
                            
                                B
                            
                            
                                i
                                +
                                
                                    
                                        f
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
            
        
where B is a radix basis, i represents the filename metadata including font name, font weight, font style, and font color, and
fi represents a fraction of the specific name visual representation i used in the visual representation of the file or folder.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 29 wherein the lexicographic ordering scheme defines that a first file or folder A is greater than a second file or folder B when the following boolean expression is true:
 
            
                
                    
                        
                             
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    A
                                                    >
                                                    B
                                                     
                                                     
                                                    =
                                                
                                                
                                                    
                                                        
                                                             
                                                            (
                                                             
                                                            f
                                                        
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                    ≠
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            B
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                :
                                                            
                                                            
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        A
                                                                    
                                                                
                                                                >
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        B
                                                                    
                                                                
                                                            
                                                            
                                                                :
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                
                                                
                                                    
                                                        
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            (
                                                             
                                                            f
                                                        
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                    ≠
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            
                                                                
                                                                    X
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                        
                                                            B
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                :
                                                            
                                                            
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        A
                                                                    
                                                                
                                                                >
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        B
                                                                    
                                                                
                                                            
                                                            
                                                                 
                                                                :
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    
                                                        
                                                            
                                                                 
                                                            
                                                        
                                                        
                                                            
                                                                .
                                                                .
                                                                .
                                                            
                                                        
                                                        
                                                            
                                                                 
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                 
                                                            
                                                            
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                (
                                                                 
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        A
                                                                    
                                                                
                                                                ≠
                                                                
                                                                    
                                                                        f
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        B
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            :
                                                                        
                                                                        
                                                                            
                                                                                
                                                                                    f
                                                                                
                                                                                
                                                                                    
                                                                                        
                                                                                            X
                                                                                        
                                                                                        
                                                                                            i
                                                                                        
                                                                                    
                                                                                
                                                                                
                                                                                    A
                                                                                
                                                                            
                                                                            >
                                                                            
                                                                                
                                                                                    f
                                                                                
                                                                                
                                                                                    
                                                                                        
                                                                                            X
                                                                                        
                                                                                        
                                                                                            i
                                                                                        
                                                                                    
                                                                                
                                                                                
                                                                                    B
                                                                                
                                                                            
                                                                        
                                                                        
                                                                             
                                                                             
                                                                            :
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                
                                                                    
                                                                        
                                                                             
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            .
                                                                             
                                                                            .
                                                                             
                                                                            .
                                                                        
                                                                    
                                                                    
                                                                        
                                                                             
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                             
                                                                        
                                                                        
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                             
                                                                            (
                                                                             
                                                                            
                                                                                
                                                                                    f
                                                                                
                                                                                
                                                                                    
                                                                                        
                                                                                            X
                                                                                        
                                                                                        
                                                                                            k
                                                                                        
                                                                                    
                                                                                
                                                                                
                                                                                    A
                                                                                
                                                                            
                                                                            ≠
                                                                            
                                                                                
                                                                                    f
                                                                                
                                                                                
                                                                                    
                                                                                        
                                                                                            X
                                                                                        
                                                                                        
                                                                                            k
                                                                                        
                                                                                    
                                                                                
                                                                                
                                                                                    B
                                                                                
                                                                            
                                                                        
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        :
                                                                                    
                                                                                    
                                                                                        
                                                                                            
                                                                                                f
                                                                                            
                                                                                            
                                                                                                
                                                                                                    
                                                                                                        X
                                                                                                    
                                                                                                    
                                                                                                        k
                                                                                                    
                                                                                                
                                                                                            
                                                                                            
                                                                                                A
                                                                                            
                                                                                        
                                                                                        ≠
                                                                                        
                                                                                            
                                                                                                f
                                                                                            
                                                                                            
                                                                                                
                                                                                                    
                                                                                                        X
                                                                                                    
                                                                                                    
                                                                                                        k
                                                                                                    
                                                                                                
                                                                                            
                                                                                            
                                                                                                B
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        :
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                F
                                                                a
                                                                l
                                                                s
                                                                e
                                                                )
                                                                 
                                                                …
                                                                )
                                                                …
                                                                )
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
where X1, X2 through Xk are filename metadata or icon metadata for file or folder names and file or folder icons respectively, and 
             
                
                    
                        f
                    
                    
                        
                            
                                X
                            
                            
                                i
                            
                        
                    
                    
                        A
                    
                
            
          and             
                
                    
                        f
                    
                    
                        
                            
                                X
                            
                            
                                i
                            
                        
                    
                    
                        B
                    
                
            
         represent a fraction usage of filename metadata or icon metadata Xi by the file or folder A and file or folder B respectively.  
(Currently Amended) [[A]] The method for processing of electronic mail of Claim 28 further utilizing a create time, an access time and a current time, where

having the email application be further configured to create the customized display of the plurality of files and folders on the display surface by including processing steps of
specifying that a first condition as being met when a difference between the current time and the access time is greater than a first predefined threshold, specifying that a second condition as being met when a difference between the current time and the create time is greater than a second predefined threshold,
and
using a first visual representation for the file or folder when neither the first nor the second condition is met,
using a second visual representation for the file or folder when the first condition but not the second condition is met,
using a third visual representation for the file or folder when the second condition but not the first condition is met, and
using a fourth visual representation for the file or folder when both the first and the second condition are met.
(Canceled) 
(Canceled) 
(Currently Amended) [[A]] The method for processing electronic mail of Claim 20 wherein 
the email application is further configured 
include an email being sent further includes a plurality of email attachments 





where the email application performs a processing of the email attachments for [[an]] the email being sent by applying a sending email processing step where the sending email processing step includes a matching of the receiver email address or the receiver domain to a predefined value and attaching to the email a plurality of files and folders selected from a predefined folder.
(Currently Amended) [[A]] The method for processing of electronic mail of Claim  22 further configured to:
having the user 
having the user receive an alert upon receiving the focus document as one of the plurality of email attachments.

Allowable Subject Matter
Claims 20-22, 24-26-32 & 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claim 20, the prior art found does not specifically teach displaying a first letter of identification names in a phone number retrieval mode, whereineach identification name corresponds to a phone number stored in the mobile terminal; selecting one of the displayed first letters; extracting a second letter next to the selected first letter from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Reason for Allowance
The independent claim and its dependent claims are all allowed wherein the prior art found does not specifically teach saving email attachments based on sender email address or domain while updating filename metadata and/or icon metadata of the folders where the email attachments are saved wherein the filename metadata includes a font name, a font weight, a font style and a font color and the icon metadata includes an icon image, an icon color and an icon size.
Related Art 
Related art but not relied upon are Affronti et al. (U.S. Pub 2009/0319618) teaches saving all attachments associated with a message thread to a single location and filtering that attachment files by sender, and Lederer et al. (U.S. Pub 2006/0195526) teaches saving a file attachment and replacing it by a memory location link. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.